

	

		II

		109th CONGRESS

		1st Session

		S. 753

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			

				Mr. Feingold (for

			 himself and Mr. McCain) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

			

		

		A BILL

		To provide for modernization and

		  improvement of the Corps of Engineers, and for other purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 

						Corps of Engineers Modernization and

			 Improvement Act of 2005

					.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings and purposes.

					Sec. 3. Definitions.

					TITLE I—Modernizing project planning

					Sec. 101. Modern planning principles.

					Sec. 102. Independent review.

					Sec. 103. Benefit-cost analysis.

					Sec. 104. Benefit-cost ratio.

					Sec. 105. Cost sharing.

					TITLE II—Mitigation

					Sec. 201. Full mitigation.

					Sec. 202. Concurrent mitigation.

					Sec. 203. Mitigation tracking system.

					TITLE III—Improving accountability

					Sec. 301. Fiscal Transparency

				Report.

					Sec. 302. Project

				deauthorizations.

				

			

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the Corps of Engineers is the

			 primary Federal agency responsible for developing and managing the harbors,

			 waterways, shorelines, and water resources of the United States;

				

					(2)

					the scarcity of Federal

			 resources requires more efficient use of Corps resources and funding, and

			 greater oversight of Corps analyses;

				

					(3)

					appropriate cost sharing

			 ensures efficient measures of project demands and enables the Corps to meet

			 more national project needs;

				

					(4)

					the significant demand for

			 recreation, clean water, and healthy wildlife habitat must be fully reflected

			 in the project planning and construction process of the Corps;

				

					(5)

					the human health,

			 environmental, and social impacts of dams, levees, shoreline stabilization

			 structures, river training structures, river dredging, and other Corps projects

			 and activities must be adequately considered and, in any case in which adverse

			 impacts cannot be avoided, fully mitigated;

				

					(6)

					the National Academy of

			 Sciences has concluded that the Principles and Guidelines for water resources

			 projects need to be modernized and updated to reflect current economic

			 practices and environmental laws and planning guidelines; and

				

					(7)

					affected interests must have

			 access to information that will allow those interests to play a larger and more

			 effective role in the oversight of Corps project development and

			 mitigation.

				

				(b)

				Purposes

				The purposes of this Act

			 are—

				

					(1)

					to ensure that the water

			 resources investments of the United States are economically justified and

			 enhance the environment;

				

					(2)

					to provide independent review

			 of feasibility studies, general reevaluation studies, and environmental impact

			 statements of the Corps;

				

					(3)

					to ensure timely,

			 ecologically successful, and cost-effective mitigation for Corps

			 projects;

				

					(4)

					to ensure appropriate local

			 cost sharing to assist in efficient project planning focused on national

			 needs;

				

					(5)

					to enhance the involvement of

			 affected interests in feasibility studies, general reevaluation studies, and

			 environmental impact statements of the Corps;

				

					(6)

					to modernize planning

			 principles of the Corps to meet the economic and environmental needs of

			 riverside and coastal communities and the nation;

				

					(7)

					to ensure that environmental

			 protection and restoration, and national economic development, are co-equal

			 goals, and given co-equal emphasis, during the evaluation, planning, and

			 construction of Corps projects;

				

					(8)

					to ensure that project

			 planning, project evaluations, and project recommendations of the Corps are

			 based on sound science and economics and on a full evaluation of the impacts to

			 the health of aquatic ecosystems; and

				

					(9)

					to ensure that the

			 determination of benefits and costs of Corps projects properly reflects current

			 law and Federal policies designed to protect human health and the

			 environment.

				

			3.

			Definitions

			In this Act:

			

				(1)

				Academy

				The term Academy

			 means the National Academy of Sciences.

			

				(2)

				Corps

				The term Corps

			 means the Corps of Engineers.

			

				(3)

				Principles and guidelines

				The term Principles and

			 Guidelines means the principles and guidelines of the Corps for water

			 resources projects (consisting of Engineer Regulation 1105–2–100 and Engineer

			 Pamphlet 1165–2–1).

			

				(4)

				Secretary

				The term

			 Secretary means the Secretary of the Army.

			

			I

			Modernizing project planning

			

				101.

				Modern planning principles

				

					(a)

					Planning principles

					Section 209 of the Flood

			 Control Act of 1970 (42 U.S.C. 1962–2) is amended to read as follows:

					

						

							209.

							Congressional statement of objectives

							

								(a)

								In general

								It is the intent of

				Congress that—

								

									(1)

									national economic

				development and environmental protection and restoration are co-equal

				objectives of water resources project planning and management; and

								

									(2)

									Federal agencies manage

				and, if clearly justified, construct water resource projects—

									

										(A)

										to meet national economic

				needs; and

									

										(B)

										to protect and restore the

				environment.

									

								(b)

								Revision of planning guidelines, regulations and

				circulars

								Not later than 18 months

				after the date of enactment of the Corps of Engineers Modernization and

				Improvement Act of 2005, the Secretary, in collaboration with the National

				Academy of Sciences, shall develop proposed revisions of, and revise, the

				planning guidelines, regulations, and circulars of the Corps.

							

								(c)

								Additional requirements

								Corps planning regulations

				revised under subsection (b) shall—

								

									(1)

									incorporate new and

				existing analytical techniques that reflect the probability of project benefits

				and costs;

								

									(2)

									apply discount rates

				provided by the Office of Management and Budget;

								

									(3)

									eliminate biases and

				disincentives that discourage the use of nonstructural approaches to water

				resources development and management;

								

									(4)

									encourage, to the maximum

				extent practicable, the restoration of ecosystems through the restoration of

				hydrologic and geomorphic processes;

								

									(5)

									consider the costs and

				benefits of protecting or degrading natural systems;

								

									(6)

									ensure that projects are

				justified by benefits that accrue to the public at large;

								

									(7)

									ensure that benefit-cost

				calculations reflect a credible schedule for project construction;

								

									(8)

									ensure that each project

				increment complies with section 104;

								

									(9)

									include as a cost any

				increase in direct Federal payments or subsidies and exclude as a benefit any

				increase in direct Federal payments or subsidies; and

								

									(10)

									provide a mechanism by

				which, at least once every 5 years, the Secretary shall collaborate with the

				National Academy of Sciences to review, and if necessary, revise all planning

				regulations, guidelines, and circulars.

								

								(d)

								National navigation and port plan

								

									(1)

									In general

									Not later than 18 months

				after the date of enactment of the Corps of Engineers Modernization and

				Improvement Act of 2005, the Corps shall develop, and update not less

				frequently than every 4 years, an integrated, national plan to manage,

				rehabilitate and, if justified, modernize inland waterway and port

				infrastructure to meet current national economic and environmental

				needs.

								

									(2)

									Tools

									To develop the plan, the

				Corps shall employ economic tools that—

									

										(A)

										recognize the importance of

				alternative transportation destinations and modes; and

									

										(B)

										employ practicable,

				cost-effective congestion management alternatives before constructing and

				expanding infrastructure to increase waterway and port capacity.

									

									(3)

									Benefits and proximity

									The Corps shall give

				particular consideration to the benefits and proximity of proposed and existing

				port, harbor, waterway, rail and other transportation infrastructure in

				determining whether to construct new water resources projects.

								

								(e)

								Notice and comment

								The Secretary shall comply

				with the notice and comment provisions of chapter 551 of title 5, United States

				Code, in issuing revised planning regulations, guidelines and circulars.

							

								(f)

								Applicability

								On completion of the

				revisions required under this section, the Secretary shall apply the revised

				regulations to projects for which a draft feasibility study or draft

				reevaluation report has not yet been issued.

							

								(g)

								Project reformulation

								Projects of the Corps, and

				separable elements of projects of the Corps, that have been authorized for 10

				years, but for which less than 15 percent of appropriations specifically

				identified for construction have been obligated, shall not be constructed

				unless a general reevaluation study demonstrates that the project or separable

				element meets—

								

									(1)

									all project criteria and

				requirements applicable at the time the study is initiated, including

				requirements under this section; and

								

									(2)

									cost share and mitigation

				requirements of this Act.

								.

				

					(b)

					Conforming amendments

					

						(1)

						Section 80 of the Water

			 Resources Development Act of 1974 (42 U.S.C. 1962d–17) is repealed.

					

						(2)

						Section 7(a) of the

			 Department of Transportation Act (Public Law 89–670; 80 Stat. 941) is

			 repealed.

					

				102.

				Independent review

				

					(a)

					Definitions

					In this section:

					

						(1)

						Affected state

						The term affected

			 State, with respect to a water resources project, means a State or

			 portion of a State that—

						

							(A)

							is located, at least

			 partially, within the drainage basin in which the project is carried out;

			 and

						

							(B)

							would be economically or

			 environmentally affected as a result of the project.

						

						(2)

						Director

						The term

			 Director means the Director of Independent Review appointed under

			 subsection (c)(1).

					

					(b)

					Projects subject to independent review

					

						(1)

						In general

						The Secretary shall ensure

			 that each feasibility report, general reevaluation report, and environmental

			 impact statement for each water resources project described in paragraph (2) is

			 subject to review by an independent panel of experts established under this

			 section.

					

						(2)

						Projects subject to review

						A water resources project

			 shall be subject to review under paragraph (1) if—

						

							(A)

							the project has an estimated

			 total cost of more than $25,000,000, including mitigation costs;

						

							(B)

							the Governor of an affected

			 State requests the establishment of an independent panel of experts for the

			 project;

						

							(C)

							the head of a Federal agency

			 charged with reviewing the project determines that the project is likely to

			 have a significant adverse impact on environmental, cultural, or other

			 resources under the jurisdiction of the agency; or

						

							(D)

							the Secretary determines

			 under paragraph (3) that the project is controversial.

						

						(3)

						Controversial projects

						

							(A)

							In general

							The Secretary shall determine

			 that a water resources project is controversial for the purpose of paragraph

			 (2)(D) if the Secretary finds that—

							

								(i)

								there is a significant

			 dispute as to the size, nature, or effects of the project;

							

								(ii)

								there is a significant

			 dispute as to the economic or environmental costs or benefits of the project;

			 or

							

								(iii)

								there is a significant

			 dispute as to the benefits to the communities affected by the project of a

			 project alternative that—

								

									(I)

									was not the focus of the

			 feasibility report, general reevaluation report, or environmental impact

			 statement for the project; or

								

									(II)

									was not considered in the

			 feasibility report, general reevaluation report, or environmental impact

			 statement for the project.

								

							(B)

							Written requests

							Not later than 30 days after

			 the date on which the Secretary receives a written request of any party, or on

			 the initiative of the Secretary, the Secretary shall determine whether a

			 project is controversial.

						

					(c)

					Director of Independent Review

					

						(1)

						Appointment

						The Inspector General of the

			 Army shall appoint in the Office of the Inspector General of the Army a

			 Director of Independent Review.

					

						(2)

						Qualifications

						The Inspector General of the

			 Army shall select the Director from among individuals who are distinguished

			 experts in biology, hydrology, engineering, economics, or another discipline

			 relating to water resources management.

					

						(3)

						Limitation on appointments

						The Inspector General of the

			 Army shall not appoint an individual to serve as the Director if the individual

			 has a financial interest in or close professional association with any entity

			 with a financial interest in a water resources project that, on the date of

			 appointment of the Director, is—

						

							(A)

							under construction;

						

							(B)

							in the preconstruction

			 engineering and design phase; or

						

							(C)

							under feasibility or

			 reconnaissance study by the Corps.

						

						(4)

						Terms

						

							(A)

							In general

							The term of a Director

			 appointed under this subsection shall be 6 years.

						

							(B)

							Term limit

							An individual may serve as

			 the Director for not more than 2 nonconsecutive terms.

						

						(5)

						Duties

						The Director shall establish

			 a panel of experts to review each water resources project that is subject to

			 review under subsection (b).

					

					(d)

					Establishment of panels

					

						(1)

						In general

						After the Secretary selects a

			 preferred alternative for a water resources project subject to review under

			 subsection (b) in a formal draft feasibility report, draft general reevaluation

			 report, or draft environmental impact statement, the Director shall establish a

			 panel of experts to review the project.

					

						(2)

						Membership

						A panel of experts

			 established by the Director for a project shall be composed of not less than 5

			 nor more than 9 independent experts (including 1 or more biologists,

			 hydrologists, engineers, and economists) who represent a range of areas of

			 expertise.

					

						(3)

						Limitation on appointments

						The Director shall not

			 appoint an individual to serve on a panel of experts for a project if the

			 individual has a financial interest in or close professional association with

			 any entity with a financial interest in the project.

					

						(4)

						Consultation

						The Director shall consult

			 with the Academy in developing lists of individuals to serve on panels of

			 experts under this section.

					

						(5)

						Notification

						

							(A)

							In general

							To ensure that the Director

			 is able to effectively carry out the duties of the Director under this section,

			 the Secretary shall notify the Director in writing not later than 90 days

			 before the release of a draft feasibility report, draft general reevaluation

			 report, or draft environmental impact statement, for every water resources

			 project.

						

							(B)

							Contents

							The notification shall

			 include—

							

								(i)

								the estimated cost of the

			 project; and

							

								(ii)

								a preliminary assessment of

			 whether a panel of experts may be required.

							

						(6)

						Compensation

						An individual serving on a

			 panel of experts under this section shall be compensated at a rate of pay to be

			 determined by the Inspector General of the Army.

					

						(7)

						Travel expenses

						A member of a panel of

			 experts under this section shall be allowed travel expenses, including per diem

			 in lieu of subsistence, at rates authorized for an employee of an agency under

			 subchapter I of chapter 57 of title 5, United States Code, while away from the

			 home or regular place of business of the member in the performance of the

			 duties of the panel.

					

					(e)

					Duties of panels

					

						(1)

						In general

						A panel of experts

			 established for a water resources project under this section shall—

						

							(A)

							review each draft feasibility

			 report, draft general reevaluation report, and draft environmental impact

			 statement prepared for the project;

						

							(B)

							assess the adequacy of the

			 economic, scientific, and environmental models used by the Secretary in

			 reviewing the project to ensure that—

							

								(i)

								the best available economic

			 and scientific methods of analysis have been used;

							

								(ii)

								the best available economic,

			 scientific, and environmental data have been used; and

							

								(iii)

								any regional effects on

			 navigation systems have been examined;

							

							(C)

							receive from the public

			 written and oral comments concerning the project;

						

							(D)

							not later than the deadline

			 established under subsection (f), submit to the Secretary a report concerning

			 the economic, engineering, and environmental analyses of the project, including

			 the conclusions of the panel, with particular emphasis on areas of public

			 controversy, with respect to the feasibility report, general reevaluation

			 report, or environmental impact statement; and

						

							(E)

							not later than 30 days after

			 the date of issuance of a final feasibility report, final general reevaluation

			 report, or final environmental impact statement, submit to the Secretary a

			 brief report stating the views of the panel on the extent to which the final

			 analysis adequately addresses issues or concerns raised by each earlier

			 evaluation by the panel.

						

						(2)

						Extensions

						

							(A)

							In general

							The panel may request from

			 the Director a 30-day extension of the deadline established under paragraph

			 (1)(E).

						

							(B)

							Record of decision

							The Secretary shall not issue

			 a record of decision until after, at the earliest—

							

								(i)

								the final day of the 30-day

			 period described in paragraph (1)(E); or

							

								(ii)

								if the Director grants an

			 extension under subparagraph (A), the final day of the 60-day period beginning

			 on the date of issuance of a final feasibility report described in paragraph

			 (1)(E) and ending on the final day of the extension granted under subparagraph

			 (A).

							

					(f)

					Duration of project reviews

					

						(1)

						Deadline

						Except as provided in

			 paragraph (2), not later than 180 days after the date of establishment of a

			 panel of experts for a water resources project under this section, the panel

			 shall complete—

						

							(A)

							each required review of the

			 project; and

						

							(B)

							all other duties of the panel

			 relating to the project (other than the duties described in subsection

			 (e)(1)(E)).

						

						(2)

						Extension of deadline for report on project reviews

						Not later than 240 days after

			 the date of issuance of a draft feasibility report, draft general reevaluation

			 report, or draft environmental impact statement for a project, if a panel of

			 experts submits to the Director before the end of the 180-day period described

			 in paragraph (1), and the Director approves, a request for a 60-day extension

			 of the deadline established under that paragraph, the panel of experts shall

			 submit to the Secretary a report required under subsection (e)(1)(D).

					

					(g)

					Recommendations of panel

					

						(1)

						Consideration by secretary

						

							(A)

							In general

							If the Secretary receives a

			 report on a water resources project from a panel of experts under this section

			 by the applicable deadline under subsection (e)(1)(E) or (f), the Secretary

			 shall, at least 14 days before entering a final record of decision for the

			 water resources project—

							

								(i)

								take into consideration any

			 recommendations contained in the report; and

							

								(ii)

								prepare a written explanation

			 for any recommendations not adopted.

							

							(B)

							Inconsistent recommendations and findings

							Recommendations and findings

			 of the Secretary that are inconsistent with the recommendations and findings of

			 a panel of experts under this section shall not be entitled to deference in a

			 judicial proceeding.

						

						(2)

						Public review; submission to congress

						After receiving a report on a

			 water resources project from a panel of experts under this section (including a

			 report under subsection (e)(1)(E)), the Secretary shall—

						

							(A)

							immediately make a copy of

			 the report (and, in a case in which any written explanation of the Secretary on

			 recommendations contained in the report is completed, shall immediately make a

			 copy of the response) available for public review; and

						

							(B)

							include a copy of the report

			 (and any written explanation of the Secretary) in any report submitted to

			 Congress concerning the project.

						

					(h)

					Public access to information

					

						(1)

						In general

						Except as provided in

			 paragraph (3), the Secretary shall ensure that information relating to the

			 analysis of any water resources project by the Corps, including all supporting

			 data, analytical documents, and information that the Corps has considered in

			 the analysis, is made available—

						

							(A)

							to any individual upon

			 request;

						

							(B)

							to the public on the

			 Internet; and

						

							(C)

							to an independent review

			 panel, if such a panel is established for the project.

						

						(2)

						Types of information

						Information concerning a

			 project that is available under paragraph (1) shall include—

						

							(A)

							any information that has been

			 made available to the non-Federal interests with respect to the project;

			 and

						

							(B)

							all data and information used

			 by the Corps in the justification and analysis of the project.

						

						(3)

						Exception for trade secrets

						

							(A)

							In general

							The Secretary shall not make

			 information available under paragraph (1) that the Secretary determines to be a

			 trade secret of any person that provided the information to the Corps.

						

							(B)

							Criteria for trade secrets

							The Secretary shall consider

			 information to be a trade secret only if—

							

								(i)

								the person that provided the

			 information to the Corps—

								

									(I)

									has not disclosed the

			 information to any person other than—

									

										(aa)

										an officer or employee of the

			 United States or a State or local government;

									

										(bb)

										an employee of the person

			 that provided the information to the Corps; or

									

										(cc)

										a person that is bound by a

			 confidentiality agreement; and

									

									(II)

									has taken reasonable measures

			 to protect the confidentiality of the information and intends to continue to

			 take the measures;

								

								(ii)

								the information is not

			 required to be disclosed, or otherwise made available, to the public under any

			 other Federal or State law; and

							

								(iii)

								disclosure of the information

			 is likely to cause substantial harm to the competitive position of the person

			 that provided the information to the Corps.

							

					(i)

					Costs

					

						(1)

						Limitation on cost of review

						The cost of conducting a

			 review of a water resources project under this section shall not exceed—

						

							(A)

							$250,000 for a project, if

			 the total cost of the project in current year dollars is less than $50,000,000;

			 and

						

							(B)

							0.5 percent of the total cost

			 of the project in current year dollars, if the total cost is $50,000,000 or

			 more.

						

						(2)

						Treatment

						The cost of conducting a

			 review of a project under this section shall be considered to be part of the

			 total cost of the project.

					

						(3)

						Cost sharing

						A review of a project under

			 this section shall be subject to section 105(a) of the Water Resources

			 Development Act of 1986 (33 U.S.C. 2215(a)).

					

						(4)

						Waiver of limitation

						The Secretary may waive a

			 limitation under paragraph (1) if the Secretary determines that the waiver is

			 appropriate.

					

					(j)

					Applicability of Federal

			 Advisory Committee Act

					

					The

			 Federal Advisory Committee Act (5

			 U.S.C. App.) shall apply to a panel of experts established under this

			 section.

				

				103.

				Benefit-cost analysis

				Section 308(a) of the Water

			 Resources Development Act of 1990 (33 U.S.C. 2318(a)) is amended—

				

					(1)

					in paragraph (1)(B), by

			 striking and at the end;

				

					(2)

					in paragraph (2), by striking

			 the period at the end and inserting a semi-colon; and

				

					(3)

					by adding at the end the

			 following:

					

						

							(3)

							any projected benefit

				attributable to any change in, or intensification of, land use arising from the

				draining, reduction, or elimination of wetlands; and

						

							(4)

							any projected benefit

				attributable to an increase in direct Federal payments or subsidies.

						.

				

				104.

				Benefit-cost ratio

				

					(a)

					Recommendation of projects

					Beginning in fiscal year

			 2006, in the case of a water resources project that is subject to a

			 benefit-cost analysis, the Secretary may recommend the project for

			 authorization by Congress, and may choose the project as a recommended

			 alternative in any record of decision or environmental impact statement, only

			 if the project, in addition to meeting any other criteria required by law, has

			 projected national benefits that are at least 1.5 times as great as the

			 estimated total costs of the project, based on current discount rates provided

			 by the Office of Management and Budget.

				

					(b)

					Deauthorization of projects

					

						(1)

						Report

						Not later than 180 days after

			 the date of enactment of this Act, the Secretary shall submit to Congress a

			 report identifying each water resources project (or separable element of such a

			 project) that is subject to a benefit-cost analysis and authorized for

			 construction, the projected remaining benefits of which are less than 1.5 times

			 as great as the remaining projected costs.

					

						(2)

						Deauthorizations

						

							(A)

							In general

							Effective beginning on the

			 date that is 3 years after the date of submission of the report under paragraph

			 (1), any project identified in the report shall be deauthorized unless the

			 project was reauthorized by Congress during the preceding 3 years.

						

							(B)

							Construction in progress

							If construction (other than

			 preconstruction engineering or design) began on or before the date of enactment

			 of this Act for a project that is deauthorized under subparagraph (A), the

			 Secretary may take such actions with respect to the project as the Secretary

			 determines to be necessary to protect public health and safety and the

			 environment.

						

					(c)

					Public notification

					The Secretary shall—

					

						(1)

						publish in the Federal

			 Register the report under subsection (b)(1); and

					

						(2)

						make the report available to

			 the public on the Internet.

					

					(d)

					Final deauthorization list

					The Secretary shall publish

			 in the Federal Register a list of all projects deauthorized under this

			 section.

				

				105.

				Cost sharing

				

					(a)

					Operations and maintenance of inland waterways

					Section 102 of the Water

			 Resources Development Act of 1986 (33 U.S.C. 2212) is amended by striking

			 subsections (b) and (c) and inserting the following:

					

						

							(b)

							Operation and maintenance

							

								(1)

								Federal share

								The Federal share of the

				cost of operation and maintenance shall be 100 percent in the case of—

								

									(A)

									a project described in

				paragraph (1) or (2) of subsection (a); or

								

									(B)

									the portion of the project

				authorized by section 844 that is allocated to inland navigation.

								

								(2)

								Source of federal share

								

									(A)

									From the general fund

									In the case of a project

				described in paragraph (1) or (2) of subsection (a) with respect to which the

				cost of operation and maintenance is less than or equal to 2 cents per ton

				mile, or in the case of the portion of the project authorized by section 844

				that is allocated to inland navigation, the Federal share under paragraph (1)

				shall be paid only from amounts appropriated from the general fund of the

				Treasury.

								

									(B)

									From the general fund and inland waterways trust

				fund

									In the case of a project

				described in paragraph (1) or (2) of subsection (a) with respect to which the

				cost of operation and maintenance is greater than 2 but less than or equal to

				10 cents per ton mile—

									

										(i)

										75 percent of the Federal

				share under paragraph (1) shall be paid only from amounts appropriated from the

				general fund of the Treasury; and

									

										(ii)

										25 percent of the Federal

				share under paragraph (1) shall be paid only from amounts appropriated from the

				Inland Waterways Trust Fund.

									

									(C)

									From the inland waterways trust fund

									In the case of a project

				described in paragraph (1) or (2) of subsection (a) with respect to which the

				cost of operation and maintenance is greater than 10 cents per ton mile but

				less than 30 cents per ton mile, 100 percent of the Federal share under

				paragraph (1) shall be paid only from amounts appropriated from the Inland

				Waterways Trust Fund.

								

									(D)

									Non-federal responsibility

									In the case of a project

				described in paragraph (1) or (2) of subsection (a) with respect to which the

				cost of operation and maintenance is greater than 30 cents per ton-mile, the

				cost of operations and maintenance shall be a non-Federal

				responsibility.

								.

				

					(b)

					Flood damage reduction

					Section 103 of the Water

			 Resources Development Act of 1986 (33 U.S.C. 2213) is amended—

					

						(1)

						in subsections (a)(2) and

			 (b), by striking 35 each place it appears and inserting

			 50;

					

						(2)

						in the paragraph heading of

			 subsection (a)(2), by striking 

								35 percent

			 minimum

							 and inserting 

								Minimum

							; and

					

						(3)

						in the paragraph heading of

			 subsection (b), by striking 

								35

							 and

			 inserting 

								50

							.

					

			II

			Mitigation

			

				201.

				Full mitigation

				Section 906(d) of the Water

			 Resources Development Act of 1986 (33 U.S.C. 2283(d)) is amended—

				

					(1)

					by striking paragraph (1) and

			 inserting the following:

					

						

							(1)

							Projects

							

								(A)

								In general

								After November 17, 1986,

				the Secretary shall not submit to Congress any proposal for the authorization

				of any water resources project, and shall not choose a project alternative in

				any final record of decision, environmental impact statement, or environmental

				assessment, unless the report contains—

								

									(i)

									a specific plan to fully

				mitigate losses of aquatic and terrestrial resources and fish and wildlife

				created by the project; or

								

									(ii)

									a determination by the

				Secretary that the project will have negligible adverse impact on aquatic and

				terrestrial resources and fish and wildlife.

								

								(B)

								Specific requirements

								Specific mitigation plans

				shall ensure that impacts to bottomland hardwood forests and other habitat

				types are mitigated in kind.

							

								(C)

								Consultation

								In carrying out this

				paragraph, the Secretary shall consult with appropriate Federal and non-Federal

				agencies.

							;

				and

				

					(2)

					by adding at the end the

			 following:

					

						

							(3)

							Standards for mitigation

							

								(A)

								In general

								To fully mitigate losses to

				fish and wildlife resulting from a water resources project, the Secretary

				shall, at a minimum—

								

									(i)

									acquire and restore 1 acre

				of superior or equivalent habitat of the same type to replace each acre of

				habitat adversely affected by the project; and

								

									(ii)

									replace the hydrologic

				functions and characteristics, the ecological functions and characteristics,

				and the spatial distribution of the habitat adversely affected by the

				project.

								

								(B)

								Detailed mitigation plan

								The specific mitigation

				plan for a water resources project under paragraph (1) shall include, at a

				minimum—

								

									(i)

									a detailed and specific

				plan to monitor mitigation implementation and ecological success, including the

				designation of the entities that will be responsible for monitoring;

								

									(ii)

									specific ecological success

				criteria by which the mitigation will be evaluated and determined to be

				successful, prepared in consultation with the United States Fish and Wildlife

				Service;

								

									(iii)

									a detailed description of

				the land and interests in land to be acquired for mitigation and the basis for

				a determination that land and interests are available for acquisition;

								

									(iv)

									sufficient detail regarding

				the chosen mitigation sites and type and amount of restoration activities to

				permit a thorough evaluation of the plan’s likelihood of ecological success and

				resulting aquatic and terrestrial resource functions and habitat values;

				and

								

									(v)

									a contingency plan for

				taking corrective actions if monitoring demonstrates that mitigation efforts

				are not achieving ecological success as described in the ecological success

				criteria.

								

								(C)

								Applicable law

								A time period for

				mitigation monitoring or for the implementation and monitoring of contingency

				plan actions shall not be subject to the deadlines described in section

				202.

							

							(4)

							Determination of mitigation success

							

								(A)

								In general

								Mitigation shall be

				considered to be successful at the time at which monitoring demonstrates that

				the mitigation has met the ecological success criteria established in the

				mitigation plan.

							

								(B)

								Requirements for success

								To ensure the success of

				any attempted mitigation, the Secretary shall—

								

									(i)

									consult yearly with the

				United States Fish and Wildlife Service on each water resources project

				requiring mitigation to determine whether mitigation monitoring for that

				project demonstrates that the project is achieving, or has achieved, ecological

				success;

								

									(ii)

									ensure that implementation

				of the mitigation contingency plan for taking corrective action begins not

				later than 30 days after a finding by the Secretary or the United States Fish

				and Wildlife Service that the original mitigation efforts likely will not

				result in, or have not resulted in, ecological success;

								

									(iii)

									complete implementation of

				the contingency plan as expeditiously as practicable; and

								

									(iv)

									ensure that monitoring of

				mitigation efforts, including those implemented through a mitigation

				contingency plan, continues until the monitoring demonstrates that the

				mitigation has met the ecological success criteria.

								

							(5)

							Recommendation of projects

							The Secretary shall not

				recommend a water resources project alternative or choose a project alternative

				in any final record of decision, environmental impact statement, or

				environmental assessment completed after the date of enactment of this

				paragraph unless the Secretary determines that the mitigation plan for the

				alternative will successfully mitigate the adverse impacts of the project on

				aquatic and terrestrial resources, hydrologic functions, and fish and

				wildlife.

						

							(6)

							Implementation of mitigation before construction of new

				projects

							The Secretary shall

				implement all mitigation required by a record of decision for water resources

				projects in a particular district of the Corps before beginning physical

				construction of any new water resources project (or separable element of such a

				project) in that district.

						.

				

				202.

				Concurrent mitigation

				Section 906(a) of the Water

			 Resources Development Act of 1986 (33 U.S.C. 2283(a)) is amended—

				

					(1)

					by striking (a)(1) In

			 the case and inserting the following:

					

						

							(a)

							Mitigation

							

								(1)

								In general

								In the case

							;

				

					(2)

					in paragraph (1), by striking

			 “interests—” and all that follows through “losses),” and inserting the

			 following: “interests shall be undertaken or acquired—

					

						

							(A)

							before any construction of

				the project (other than such acquisition) commences; or

						

							(B)

							concurrently with the

				acquisition of land and interests in land for project purposes (other than

				mitigation of fish and wildlife losses);

						;

				

					(3)

					in paragraph (2), by striking

			 (2) For the purposes and inserting the following:

					

						

							(2)

							Commencement of construction

							For the purpose

						; and

				

					(4)

					by adding at the end the

			 following:

					

						

							(3)

							Implementation

							

								(A)

								In general

								Except as provided in

				subparagraph (B), to ensure concurrent mitigation, the Secretary shall

				implement—

								

									(i)

									50 percent of required

				mitigation before beginning construction of a project; and

								

									(ii)

									the remainder of required

				mitigation as expeditiously as practicable, but not later than the last day of

				construction of the project or separable element of the project.

								

								(B)

								Exception for physical impracticability

								In a case in which the

				Secretary determines that it is physically impracticable to complete mitigation

				by the last day of construction of the project or separable element of the

				project, the Secretary shall reserve or reprogram sufficient funds to ensure

				that mitigation implementation is completed as expeditiously as practicable,

				but in no case later than the end of the next fiscal year immediately following

				the last day of that construction.

							

							(4)

							Use of funds

							Funds made available for

				preliminary engineering and design, construction, or operations and maintenance

				shall be available for use in carrying out this section.

						.

				

				203.

				Mitigation tracking system

				

					(a)

					In general

					Not later than 180 days after

			 the date of enactment of this Act, the Secretary shall establish a

			 recordkeeping system to track each water resources project constructed,

			 operated, or maintained by the Secretary, and for each permit issued under

			 section 404 of the Federal Water Pollution

			 Control Act (33 U.S.C. 1344)—

					

						(1)

						the quantity and type of

			 wetland and other habitat types affected by the project, project operation, or

			 permitted activity;

					

						(2)

						the quantity and type of

			 mitigation required for the project, project operation or permitted

			 activity;

					

						(3)

						the quantity and type of

			 mitigation that has been completed for the project, project operation or

			 permitted activity; and

					

						(4)

						the status of monitoring for

			 the mitigation carried out for the project, project operation or permitted

			 activity.

					

					(b)

					Required information and organization

					The recordkeeping system

			 shall—

					

						(1)

						include information on

			 impacts and mitigation described in subsection (a) that occur after December

			 31, 1969; and

					

						(2)

						be organized by watershed,

			 project, permit application, and zip code.

					

					(c)

					Availability of information

					The Secretary shall make

			 information contained in the recordkeeping system available to the public on

			 the Internet.

				

			III

			Improving accountability

			

				301.

				Fiscal transparency report

				

					(a)

					Definitions

					In this section:

					

						(1)

						Construction

						The term

			 construction includes any physical work carried out under a

			 construction contract relating to a water resources project.

					

						(2)

						Physical work

						The term physical

			 work does not include any activity relating to—

						

							(A)

							project planning;

						

							(B)

							project engineering and

			 design;

						

							(C)

							relocation; or

						

							(D)

							the acquisition of land, an

			 easement, or a right-of-way.

						

					(b)

					Report

					

						(1)

						In general

						On the third Tuesday of

			 January of each year beginning after the date of enactment of this Act, the

			 Chief of Engineers shall submit to the Committee of Environment and Public

			 Works of the Senate and the Committee on Transportation and Infrastructure of

			 the House of Representatives a fiscal transparency report describing—

						

							(A)

							the expenditures of the Corps

			 during the preceding fiscal year;

						

							(B)

							the estimated expenditures of

			 the Corps for the fiscal year during which the report is submitted; and

						

							(C)

							a list of projects that the

			 Chief of Engineers expects to complete during the fiscal year during which the

			 report is submitted.

						

						(2)

						Contents

						In addition to the

			 information described in paragraph (1), the report shall contain a detailed

			 account of—

						

							(A)

							for each general construction

			 project that is under construction on the date of submission of the report, or

			 for which there is a signed cost-sharing agreement, complete information

			 regarding planning, engineering, and design of the project, including—

							

								(i)

								the primary purpose of the

			 project;

							

								(ii)

								each allocation made to the

			 project on or before the date of submission of the report;

							

								(iii)

								a description of any

			 construction carried out relating to the project;

							

								(iv)

								the projected date of

			 completion of construction of the project;

							

								(v)

								the estimated annual Federal

			 cost of completing construction of the project on or before the projected date

			 under clause (iv); and

							

								(vi)

								the date of completion of the

			 most recent feasibility study, reevaluation report, and environmental review of

			 the project;

							

							(B)

							for each general

			 investigation and reconnaissance and feasibility study, information

			 including—

							

								(i)

								the number of studies

			 initiated on or before the date of submission of the report;

							

								(ii)

								the number of studies in

			 progress on the date of submission of the report;

							

								(iii)

								the number of studies

			 expected to be completed during the fiscal year; and

							

								(iv)

								a list of any completed study

			 of a project that is not authorized for construction on the date of submission

			 of the report, and the date of completion of the study;

							

							(C)

							for each inland and

			 intracoastal waterway operated and maintained under section 206 of the Inland

			 Waterways Revenue Act of 1978 (33 U.S.C. 1804), information including—

							

								(i)

								the estimated annual cost of

			 operating and maintaining the reach of the waterway at the depth of the

			 waterway;

							

								(ii)

								the actual cost of operating

			 and maintaining the reach of the waterway at the depth of the waterway during

			 the previous fiscal year; and

							

								(iii)

								the number of barges

			 (including the number of loaded barges) and the total tonnage shipped over each

			 waterway during the preceding fiscal year; and

							

							(D)

							for each water resources

			 project (or separable element of such a project) that is authorized for

			 construction, for which Federal funds have not been obligated for construction

			 during any of the 4 preceding fiscal years, information including—

							

								(i)

								the primary purpose of the

			 project;

							

								(ii)

								the date of authorization of

			 the project;

							

								(iii)

								each allocation made to the

			 project on or before the date of submission of the report, including the amount

			 and type of the allocation;

							

								(iv)

								the percentage of

			 construction of the project that has been completed on the date of submission

			 of the report;

							

								(v)

								the estimated cost of

			 completing the project, and the percentage of estimated total costs that has

			 been obligated to the project on or before the date of submission of the

			 report;

							

								(vi)

								(I)

									a benefit-cost analysis of

			 the project, expressed as a ratio using current discount rates;

								

									(II)

									the estimated annual benefits

			 and annual costs of the project; and

								

									(III)

									the date on which any

			 economic data used to justify the project was collected;

								

								(vii)

								the date of completion of the

			 most recent feasibility study, reevaluation report, and environmental review of

			 the project; and

							

								(viii)

								a brief explanation of any

			 reason why Federal funds have not been obligated for construction of the

			 project.

							

					(c)

					Congressional and public notifications

					On submission of a report

			 under this section, the Secretary shall notify each Senator in the State of

			 whom, and each Member of the House of Representatives in the district of whom,

			 a project identified in the report is located.

				

					(d)

					Publication

					For any report under this

			 section, the Secretary shall—

					

						(1)

						publish the report in the

			 Federal Register; and

					

						(2)

						make the report available

			 to—

						

							(A)

							any person, on receipt of a

			 request of the person; and

						

							(B)

							the public on the

			 Internet.

						

				302.

				Project deauthorizations

				Section 1001 of the Water

			 Resources Development Act of 1986 (33 U.S.C. 579a) is amended to read as

			 follows:

				

					

						(a)

						Definitions

						In this section:

						

							(1)

							Construction

							The term

				construction includes any physical work carried out under a

				construction contract relating to a water resources project.

						

							(2)

							Physical work

							The term physical

				work does not include any activity relating to—

							

								(A)

								project planning;

							

								(B)

								project engineering and

				design;

							

								(C)

								relocation; or

							

								(D)

								the acquisition of land, an

				easement, or a right-of-way.

							

						(b)

						Deauthorizations

						

							(1)

							In general

							Effective beginning on the

				date that is 30 months after the date of submission of a fiscal transparency

				report under section 301 of the Corps of Engineers Modernization and

				Improvement Act of 2005, each project identified under section 301(b)(2)(D) of

				that Act shall be deauthorized unless Federal funds were obligated for

				construction of the project during the preceding 30 months.

						

							(2)

							Effect of paragraph

							Paragraph (1) does not

				apply—

							

								(A)

								in the case of a beach

				nourishment project, beginning on the date on which initial construction of the

				project is completed; or

							

								(B)

								in the case of any other

				project, beginning on the date on which construction of the project is

				completed.

							

						(c)

						Final deauthorization list

						The Secretary shall

				annually publish in the Federal Register a list of all projects deauthorized

				under this section.

					.

			

